                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION


 RICHARD JERRY MCLEOD,

           Plaintiff,

 v.                                                 Civil Action No. 7:16-CV-185

 BILLY INGRAM, ET AL.,

           Defendants.

                                          ORDER

           Before the Court is Plaintiff’s Motion for Reconsideration. (Doc. 58). For the

reasons set out below, Plaintiff’s Motion is DENIED.

      I.      PROCEDURAL HISTORY

           Plaintiff Jerry McLeod filed a pro se Complaint in this Court on October 11,

2016. (Doc. 1). Defendants timely submitted their Scheduling and Discovery Order

on February 2, 2018. (Doc. 51). Plaintiff did not join in that filing or file a separate

report or plan, nor did he file initial disclosures. As a result, the Court scheduled a

status conference for May 9, 2018 in Valdosta, Georgia. Plaintiff failed to appear.

At the hearing, Defendants made an oral motion to dismiss the case for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41. The Court granted

Defendants’ motion, and the case was subsequently dismissed without prejudice

on May 17, 2018 for Plaintiff’s failure to prosecute and failure to comply with the

Court’s order. (Doc. 56). On May 29, 2018, Plaintiff filed a Motion for
Reconsideration of the Court’s order dismissing the case. (Doc. 58). Defendants

Williams and Giddes filed a response in opposition to Plaintiff’s motion (Doc. 59),

as did Defendant Hall (Doc. 60). Plaintiff then filed a reply. (Doc. 61). 1

    II.      DISCUSSION

          Local Rule 7.6 provides that motions for reconsideration shall not be filed as

a matter of routine practice. M.D. Ga. R. 7.6. Generally, such motions will only be

granted if the movant demonstrates that (1) there was an intervening development

or change in controlling law, (2) new evidence has been discovered, or (3) the

court made a clear error of law or fact. Rhodes v. MacDonald, 670 F. Supp. 2d

1363, 1378 (M.D. Ga. 2009). The Court must liberally construe the filings of

McLeod, who is proceeding pro se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(“A document filed pro se is to be liberally construed.” (internal quotation marks

and citation omitted)).

          But even liberally construed, Plaintiff’s motion fails to allege a sufficient basis

for reconsideration. Plaintiff asserts that his inability to participate in discovery was

due to his unlawful arrest on February 23, 2017 following an unlawful search and

seizure of his property by Brooks County law enforcement. Plaintiff further alleges

that he was held without bail for more than two months so that other individuals

acting in concert with the Brooks County Sheriff’s Office could evict Plaintiff from

his property. Plaintiff states that during the search and seizure of his property, “[a]ll


1The Court will not consider Plaintiff’s reply (Doc. 61) as Local Rule 7.6 expressly
prohibits the filing of reply briefs to motions for reconsideration.
records of the instant case including notes, answers, evidence, photographs, file

cabinets, brief cases containing files, computer records and every scrap of paper

related to this case were confiscated and are presumed destroyed.” (Doc. 58, p.

2). Additionally, Plaintiff alleges that his failure to attend the Court’s scheduled

hearing on May 9, 2018 was “mandated by the exigent circumstances created by

the defendants in their bad faith and unlawful actions to prevent him being able to

prosecute his case.” (Id. at p. 4).

      Although Plaintiff offers a lengthy recitation of facts and excuses blaming

Brooks County law enforcement and unspecified “defendants” for his inability to

prosecute his case and attend the Court’s hearing, 2 totally absent from Plaintiff’s

motion are any facts that could be construed as a basis for reconsideration. By

Plaintiff’s own admission, the events which prevented him from pursuing his case

occurred in February 2017, well over one year before his obligations to comply

with the Court’s orders. Further, Plaintiff’s recitations are irrelevant to the case at

hand as the facts do not demonstrate an intervening change in law, newly

discovered evidence, or an error of law. The Court’s standard for evaluating

motions for reconsideration do not involve determining the validity of Plaintiff’s

excuses.

      Plaintiff also seems to argue that courts should not require pro se plaintiffs

to comply with procedural rules in civil cases. Plaintiff states in his motion that


2Plaintiff’s ten-page Motion for Reconsideration is double the length permitted by
Local Rule 7.6. M.D. Ga. L.R. 7.6 (“All briefs are limited to five (5) pages.”).
“reprieve from procedural requirements is available to pro se litigants” in civil

cases. (Id. at p. 8). To the extent that Plaintiff attempts to use this argument as a

basis for his motion for reconsideration, that argument fails.

      Plaintiff’s argument does not satisfy the first prong required for granting a

motion for reconsideration: that there has been an intervening change in controlling

law. As stated above, the Court liberally construes the pleadings of pro se litigants.

However, the Eleventh Circuit does not take such a lenient standard regarding

procedural rules: “although we are to give liberal construction to the pleadings of

pro se litigants, we nevertheless have required them to conform to procedural

rules.” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (quotation marks

omitted). Thus, Plaintiff’s argument does not demonstrate a change in controlling

law regarding the requirement that pro se litigants adhere to procedural rules of

the Court.

      Additionally, even if the Court were to construe Plaintiff’s statements as an

attempt to utilize the third prong required for granting a motion for reconsideration,

that the Court committed clear error by dismissing his action for failure to comply

with the Court’s orders and procedural requirements, that argument also fails for

the reasons set forth above. It is well-settled that the court’s power to dismiss a

case “is an inherent aspect of its authority to enforce its orders and insure prompt

disposition of lawsuits.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985);

see also Wang v. Ga. Highlands Coll., No. 1:12-cv-1280-TWT-GGB, 2013 WL

1180790, at *2 (N.D. Ga. Feb. 11, 2013) (recommending dismissal under Rule
41(b) where plaintiff missed a pretrial conference and did not attend her

deposition), report and recommendation adopted, 2013 WL 1180801 (N.D. Ga.

Mar. 20, 2013); Cowe v. Equifax Credit Reporting, No: 1:09-cv-991-TWT, 2010 WL

925288, at *3 (N.D. Ga. Mar. 8, 2010) (dismissing case under Rule 41(b) where

plaintiff delayed the case, ignored discovery, refused to attend his deposition, and

showed contempt for the Federal Rules and orders of the court). Contrary to

Plaintiff’s assertions, civil pro se plaintiffs are required to conform to the procedural

rules of this Court. Inherent in the Court’s dismissal of Plaintiff’s case for failure to

prosecute and failure to comply with the Court’s orders was his failure to adhere

to the procedural rules of the Court. Therefore, it was within the Court’s authority

to dismiss Plaintiff’s case without prejudice. No clear error of law was committed

by the Court and Plaintiff has failed to demonstrate otherwise.

          Accordingly, as Plaintiff demonstrates no change in controlling law, newly

discovered evidence not previously available, or clear error of law, his motion is

due to be denied.

   III.      CONCLUSION

          For the reasons set forth above, Plaintiff’s Motion for Reconsideration (Doc.

59) is DENIED.

          SO ORDERED, this 26th day of November, 2018.

                                          /s/ Hugh Lawson_________________
                                          HUGH LAWSON, SENIOR JUDGE
ehm
